Citation Nr: 0026052	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-05 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for a fractured right 
jaw.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  A notice of disagreement was 
received in March 1998, a statement of the case was issued in 
April 1998, and a substantive appeal was received in June 
1998.  The case has been referred to the Board for appellate 
consideration.

The February 1998 rating decision also found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for left ear hearing loss.  
However, the veteran's March 1998 notice of disagreement did 
not express disagreement from the RO's determination as to 
that issue, and it is therefore not in appellate status.  38 
U.S.C.A. § 7105.  


FINDINGS OF FACT

1.  By rating decision in December 1990, a claim by the 
veteran for entitlement to service connection for asthma was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination.   

2.  Evidence received subsequent to the December 1990 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for asthma.

3.  The claims file does not include a medical diagnosis of a 
fractured right jaw

4.  The claims file does not include a medical diagnosis of 
right ear hearing loss.  

5.  The veteran does not suffer from PTSD as a result of any 
inservice stressor.


CONCLUSIONS OF LAW

1.  The December 1990 rating decision which denied 
entitlement to service connection for asthma is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has not been received since the 
December 1990 rating decision, and the veteran's claims of 
entitlement to service connection for asthma has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a fractured right jaw is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  PTSD was not incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

The veteran was discharged from service in January 1990.  She 
filed a claim of entitlement to service connection for asthma 
in February 1990.  By rating decision in December 1990, 
service connection for asthma/bronchitis was denied.  The RO 
found that the veteran's exercised-induced asthma was present 
prior to service and not aggravated by service.  The RO's 
notice of this determination and notice of appellate rights 
and procedures were sent to the veteran, but returned 
undeliverable.  In October 1992, the veteran was sent copies 
of her entire claims folder, including copies of the RO's 
December 1990 decision and notice of her appellate rights.  
She did not file a notice of disagreement within one year 
from the date of that mailing, and the December 1990 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  When 
a veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363. 

With regard to the veteran's original claim for service 
connection for asthma, the evidence before the RO at the time 
of the rating decision consisted solely of service medical 
records.  The service medical records showed that the veteran 
appeared to a medical officer in July 1986, complaining of 
difficulty breathing for two years with increased difficulty 
for the past year.  She reported wheezing after strenuous 
activity.  She stated that she was told 3 years prior by a 
physician that she most likely had asthma in her family, but 
she stated that she had not been diagnosed as having it.  The 
diagnosis was reported as a history of exercise induced 
wheezing, currently asymptomatic.  In May 1988 the veteran was 
diagnosed as having mild exercise-induced asthma.  She 
reported at that time that she had been short of breath with 
exercise since she was 18 years old.  She was referred for 
pulmonary function tests.  A June 1988 clinical note indicated 
a diagnosis of exercise-induced asthma with abnormal 
obstructive pulmonary function.

When the veteran requested that her claim be reopened, she did 
not submit any evidence to support her request.  The only 
evidence of record subsequent to the December 1990 RO decision 
are VA outpatient treatment records covering the period from 
February 1997 to June 1999.  These records reflect a notation 
in July 1997 that the veteran had a history of 
stress/exercise-induced asthma with its onset during service.  
She had not been treated for this condition for 7 years.  An 
April 1998 clinical note indicated that the veteran had mild, 
seasonal issue asthma.

In reviewing all of the evidence of record in conjunction 
with the veteran's claims, the Board finds that the VA 
outpatient records, the only newly received evidence, are 
essentially cumulative with regard to the asthma claim in 
that they simply confirm previous diagnoses of exercise-
induced asthma and add nothing new to the record to show that 
the condition was aggravated during service.  Such records 
are therefore not material.  The veteran's report of history 
is a restatement of evidence previously before the RO and is 
therefore essentially cumulative of evidence already of 
record.

As such, the Board concludes that the newly received medical 
evidence is not in any manner so significant that it must be 
considered to fairly decide either of the veteran's claims 
for service connection for asthma.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Thus, it follows that the claim for 
service connection for asthma has not been reopened.  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to reopen her claim for 
service connection for asthma.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Service Connection 

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, prior to considering the merits of any of the 
veteran's service-connection claims, the Board must determine 
whether the veteran has crossed the threshold of establishing 
that the claims are well-grounded.  Statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).   

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Fractured Right Jaw and Right Ear Hearing Loss

After reviewing the record, the Board concludes that the 
veteran's claims regarding a fractured right jaw and right 
ear hearing loss must be denied as not well-grounded. There 
does not appear to be any diagnosis of a fractured right jaw 
or of current right ear hearing loss.  

The veteran's service medical records are devoid of 
complaints and clinical findings with regard to the veteran's 
jaw, and there is no evidence of a fracture at any time 
during service.  While the records clearly show multiple 
surgeries during service for restorative purposes due to a 
congenital cleft palate, there is no indication that her jaw 
was fractured during any of these procedures.  At any rate, 
the record does not include an medical diagnosis of current 
disability related to any claimed fracture, and the claim is 
therefore not well-grounded.  Caluza. 

Turning to the right ear hearing loss issue, the Board notes 
that for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The service medical records show no evidence of right ear 
hearing loss.  Audiological testing during service, including 
at the time of separation examination in November 1989 did 
not show results indicative of hearing loss pursuant to 38 
C.F.R. § 3.385.  Moreover, there is no indication of a 
decrease in right ear hearing acuity during service.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  As there is no 
current medical evidence of right ear hearing loss 
disability, the claim as to this issue must therefore be 
viewed as not well-grounded.  Caluza. 

In sum, as the claims file does not include a medical 
diagnosis of a fracture jaw or medical evidence of right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
claims as to those issues are not well-grounded.  The Board 
views its discussion above sufficient to inform the veteran 
of the elements necessary to complete her application for 
service connection for a fractured jaw and for right ear 
hearing loss.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

B.  PTSD

With regard to the veteran's claim for PTSD, the Board notes 
outpatient records, such as a November 1997 entry, which do 
reflect a diagnosis of PTSD.  Such records also refer to a 
history of military sexual trauma.  Under the circumstances, 
the Board accepts such evidence as sufficient to meet the 
minimal requirements of a well-grounded claim.  Further, as 
the record shows various attempts by the RO to verify the 
veteran's report of sexual assault and to develop the medical 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a). 

As previously noted, service connection may be granted for 
any disability incurred during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  With respect to PTSD in particular, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998); Cohen v. Brown, 10 
Vet. App. 128, 138-39 (1997).  

In the instant case, the veteran served during peacetime with 
the Navy medical corps in a Naval Hospital in San Diego, 
California.  Rather, she asserts that her PTSD arises from 
sexual harassment during service.  The Board acknowledges 
that, in light of an allegation of personal assault as a 
stressor, the VA has "a special obligation to assist a 
veteran with a well-grounded claim in producing corroborating 
evidence of an in-service stressor."  Patton v. West, 12 
Vet. App. 272, 280 (1999).  However, despite the RO's 
attempts to further develop the claim, the veteran has not 
cooperated fully.  She has not provided any stressor 
statement, and her records contain no details regarding an 
alleged sexual assault.  

VA outpatient records of September 1997 note that the veteran 
had anxiety and symptoms of PTSD due to childhood and 
military sexual trauma.  A November 1997 VA clinical note 
reflects a diagnosis of PTSD/Anxiety and a history of sexual 
trauma in the military.  The veteran was referred to a 
psychiatrist.  The RO contacted the private psychiatrist and 
requested treatment records.  In May 1998, the psychiatric 
submitted a statement confirming treatment for anxiety 
disorder, not otherwise specified.  The psychiatrist offered 
no diagnosis of PTSD, but reported that the veteran presented 
with a "history of sexual assault and resulting emotional 
traumas from this secondary to some military experience."  
The psychiatrist stated that she had been seeing the veteran 
since January 1998.  

However, to succeed in a claim for service connection for 
PTSD, there must still be credible supporting evidence that 
the claimed stressor occurred, notwithstanding that such 
credible supporting evidence may only be available from 
outside sources in a personal assault case.  YR v. West, 11 
Vet. App. 393, 397-398 (1998).  There is no evidence from the 
veteran, or otherwise, of in-service stressors except the 
original claim for service connection that states she has 
PTSD due to sexual harassment.  The veteran has failed to 
respond or assist the RO's efforts to develop her claim, and 
there is no independent evidence to show that a personal 
assault occurred during service.  Repeated requests by the RO 
and the veteran's service representative to provide 
information regarding the stressful incident(s) have gone 
unanswered.  Clearly, the RO can only proceed so far without 
help from the veteran herself.  The duty to assist is not a 
one-way street.  Warmhoff v. Brown, 8 Vet. App. 517, 522 
(1996).   

In addition, there is no evidence in the veteran's records 
that would serve to support the profile of someone who has 
been personally assaulted.  See VA Adjudication Procedure 
Manual M21-1, Part III  5.14c(8), which describes behaviors 
changes that might indicate a stressor, including medical 
visits without specific diagnoses, sudden duty assignment 
changes, and substance abuse.  However, the veteran's service 
records do not suggest any such behavior changes.  It also 
appears from service personnel records that she performed her 
duties satisfactorily.  There is no indication of transfers 
or disciplinary actions.

Accordingly, the Board concludes that while the veteran has 
established a well-grounded claim for service connection for 
PTSD, the preponderance of the evidence is against her on a 
merits based analysis.  There is no medical evidence of a 
psychiatric disorder during service, and no credible 
supporting evidence that a personal assault, or other claimed 
in-service stressor actually occurred.  At this point, the 
Board also observes that the medical references to PTSD in 
outpatient records are unsupported by verified stressors and 
are therefore not by themselves determinative of the question 
of whether or not the veteran even has PTSD under an analysis 
of the merits. 

With regard to the PTSD issue, the preponderance of the 
evidence is against the veteran's claim.  It follows that the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).    

Conclusion

The Board acknowledges a May 2000 request from the veteran 
that she be scheduled for medical examinations in Australia 
where she plans to live.  However, there is no duty to 
examine the veteran with regard to the asthma claim as is has 
not been reopened.  Further, there is no duty to examine the 
veteran with regard to the fractured jaw and right ear 
hearing loss claims as they are not well-grounded.  With 
regard to the PTSD issue, the veteran has failed to furnish 
any information which would make verification of her claimed 
inservice stressor possible, and without a verified stressor, 
there cannot be a valid medical diagnosis of PTSD for VA 
compensation purposes.  Under the circumstances, no useful 
purpose would be served by having her undergo a psychiatric 
examination in light of the lack of a verified stressor. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


